                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARL RISOLDI,                               :   CIVIL ACTION NO. 1:19-CV-1506
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
PENNSYLVANIA TURNPIKE                       :
COMMISSION,                                 :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 7th day of January, 2020, upon consideration of defendant’s

motion (Doc. 6) to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), and

the court noting that plaintiff agrees that dismissal of the instant complaint is

appropriate, (see Doc. 15), it is hereby ORDERED that defendant’s motion (Doc. 6)

to dismiss is GRANTED and plaintiff’s complaint (Doc. 1) is DISMISSED without

prejudice to plaintiff’s “right to assert otherwise valid claims in the future.” The

Clerk of Court shall mark the above-captioned case as CLOSED.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
